
	

113 SRES 8 IS: Expressing the sense of the Senate that Congress holds the sole authority to borrow money on the credit of the United States and shall not cede this power to the President.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Roberts (for
			 himself, Mr. Moran,
			 Mr. Johanns, Mr. Johnson of Wisconsin, and
			 Mr. Cornyn) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress holds the sole authority to borrow money on the credit of the United
		  States and shall not cede this power to the President.
	
	
		Whereas it is Congress’ prerogative and duty to decide how
			 much the Nation will borrow and for what purposes;
		Whereas Congress has the responsibility under the
			 Constitution to regulate the terms and conditions under which the Nation
			 borrows funds;
		Whereas Congress has the power and the obligation to
			 ensure that payments are made on the national debt;
		Whereas Congress is directly accountable to the people
			 concerning any tax and spending burdens placed upon the public;
		Whereas these Constitutional powers and responsibilities
			 create an appropriate check on the executive branch and preclude the President
			 from raising taxes and issuing debt;
		Whereas, on November 29, 2012, the Secretary of the
			 Treasury, on behalf of the President, proposed that Congress should surrender
			 its authority to establish the debt limit of the United States to the executive
			 branch; and
		Whereas for 6 decades Congress and the President have
			 routinely used the necessity of increasing the debt limit as a vehicle for
			 debate and broader reforms on the path of spending and future deficits: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that Congress—
			(1)should not
			 relinquish its long utilized authority vested in article 1, section 8 of the
			 Constitution to borrow money on the credit of the United States
			 by refusing to debate, amend, and vote on a bill to address the debt limit;
			 and
			(2)should not
			 provide the executive branch with exclusive power to issue debt on behalf of
			 the United States Government.
			
